NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
KENNETH P. BEYERS,
Petitioner,
V.
DEPARTMENT OF STATE,
Respondent.
2012-3099
Petition for review of the Merit Systems Protection
Board in case no. DC333(}110538-I-1.
ON MOTION
ORDER
Kenneth P. Beyers moves for leave to proceed in forma
pauperis.
Upon consideration thereof
I'r ls ORDERED THAT:
The motion is denied The docketing fee must be paid
within 14 days from the date of filing of this orde1'.

BEYERS V. STATE
APR 0 5 2U12
cc: Kenneth P. Beyers
S
Jeanne E. Davidson, Esq.
24
2
FOR THE COURT
fs/ J an Horba1y
Date J an Horbaly
C1erk
1 Fll£D
. oumoFAPPEALsF0n
U'S1i:4EFEn5RALc1nculT
APR 05 2012
JAN HOFiBA\.V
C\.EHK